ON MOTION TO TRANSFER PURSUANT TO APPELLATE RULE 56(A)
PER CURIAM.
At issue in this appeal is the validity of the redistricting plan for the City-County Council of the City of Indianapolis and of Marion County, Indiana ("Council"), which was adopted in the final judgment of the Marion Superior Court, sitting en bane. We reverse because we conclude that the Superior Court's adoption of a plan that has been uniformly supported by one major political party and uniformly opposed by the other is incompatible with applicable principles of both the appearance and fact of judicial independence and neutrality. Because of the emergency nature of this appeal, we adopt a plan that we have drawn with the consideration of only factors required by applicable federal and State law, and without consideration of party affiliation or incumbeney. This plan will be in effect for the May 6, 2003, primary election unless a different plan is adopted by ordinance prior to March 26, 2008.
Background and Applicable Statutes
In 1969, the Indiana General Assembly enacted what is commonly referred to as the "Unigov' Act,1 which reorganized the municipal and county governments in counties containing a city of the first class, and which then and now applies only to Marion County and the City of Indianapolis. This legislation enabled consolidation of certain governmental functions, eliminating the overlapping jurisdictions of various county and municipal boards and departments. See Dortch v. Lugar, 255 Ind. 545, 550, 266 N.E.2d 25, 30 (1971) (upholding the constitutionality of the Unigov Act).
[The Act provides that the Mayor of the consolidated city shall be elected by all of the voters of the consolidated city and the county voting for such office. The Mayor is to be the chief executive and administrative officer of the consolidated city with the power to supervise the work of its departments, special taxing districts and special service districts. A twenty-nine (29) member City-County Council is also provided for which is to operate as the primary legislative body of the consolidated city and county. Its powers ... include generally the power to adopt budgets, levy taxes, make appropriations and adopt resolutions or ordinances necessary to the exercise of such powers. Four (4) members of the Council are elected from the county-at-large with the remaining twenty-five (25) elected individually from single-member electoral districts as equal as practicable in population.
255 Ind. at 562, 266 N.E.2d at 36-37 (citations omitted).
Boundaries of the twenty-five single-member electoral districts are drawn after every federal decennial census according to the following "Redistricting Statute:"
(a) The city-county legislative body shall, by ordinance, divide the whole county into twenty-five (25) districts that:
*670(1) are compact, subject only to natural boundary lines (such as railroads, major highways, rivers, creeks, parks, and major industrial complexes);
(2) contain, as nearly as is possible, equal population; and
(3) do not cross precinet boundary lines.
This division shall be made in 1992 and every ten (10) years after that, and may also be made at any other time, subject to IC 3-11-1.5-82.
[[Image here]]
(d) If the legislative body fails to make the division before the date pre-seribed by subsection (a) or the division is alleged to violate subsection (a) or other law, a taxpayer or registered voter of the county may petition the superior court of the county to hear and deter-maine the matter. There may not be a change of venue from the court or from the county. The court sitting en bane may appoint a master to assist in its determination and may draw proper district boundaries if necessary. An appeal from the court's judgment must be taken within thirty (80) days, directly to the supreme court, in the same manner as appeals from other actions.
Ind.Code § 86-34-38 (1998) (emphasis added).
With inapplicable exceptions, ordinances enacted by the city-county legislative body (1.e., the Council) are subject to veto by the Mayor of Indianapolis under the following statute:
(a) Within ten (10) days after an ordinance or resolution is presented to him, the executive shall:
(1) approve the ordinance or resolution, by entering his approval on it, signing it, and sending the legislative body a message announcing his approval; or
(2) veto the ordinance or resolution, by returning it to the legislative body with a message announcing his veto and stating his reasons for the veto....
[[Image here]]
(c) Whenever an ordinance or resolution is vetoed by the executive, it is considered defeated unless the legislative body, at its first regular or special meeting after the ten (10) day period prescribed by subsection (a), passes the ordinance or resolution over his veto by a two-thirds ( 2/8) vote.
Ind.Code § 86-8-4-16 (1998) (emphasis added).
In 2002, the Council began the redistricting process pursuant to the Redistricting Statute. Among the plans considered were the "Borst Plan" proposed by Phillip C. Borst Borst"), Republican leader of the Council, and the "Boyd Plan" proposed by Rozelle Boyd ("Councillor Boyd"), the Democratic leader of the Council. On October 7, 2002, the Council passed an ordinance approving the Borst Plan. The vote was 15 to 14, with all Republican members voting in favor of the plan and all Democrats voting against it. On October 19, 2002, Indianapolis Mayor Bart Peterson, a Democrat, vetoed the ordinance, asserting among other things that the Borst Plan violated the requirement of 1.C. § 36-8-4-8(a) that the Council districts be compact.
The Council did not attempt to override Mayor Peterson's veto. Instead, on October 25, 2002, Councillor Borst, in his individual capacity and as Vice President of the Council, filed a "Petition for Determination by the Marion Superior Court En Bane," requesting that the Marion Superi- or Court declare that the Borst Plan was valid under I.C. § 36-3-4-3 and order that it be implemented in the upcoming munici*671pal elections scheduled for May 6, 2003. Mayor Peterson intervened in this action.
On November 8, 2002, Councillor Boyd and others (together "Councillor Boyd") filed "Complaint for Declaratory and In-junctive Relief and Petition to Redistrict," naming various members of the Marion County Election Board as defendants. Councillor Boyd asked, among other things, that a master be appointed to assist the Superior Court in drawing new district boundary lines. Mayor Peterson also intervened in this action. The Superior Court consolidated the two actions,2 conducted a trial on February 6, 2008, and issued its decision on February 14, 2008.
The Superior Court is composed of 382 judges, of whom 17 are Republicans and 15 are Democrats3 Sixteen judges-all Republican-voted in favor of approving the Borst Plan. Thirteen judges-all Democrats-voted against this result. Three judges did not participate in the decision.
On February 14, 2008, Councillor Boyd and Mayor Peterson filed a notice of appeal. On February 20, 2008, this Court accepted jurisdiction over the appeal pursuant to Appellate Rule 56(A) and directed an expedited appellate process. The City of Fort Wayne was granted amicus curiae status. With the cooperation of the parties and the Superior Court, the record on appeal was submitted to the Court, the matter has been fully briefed, and oral argument was conducted March 6, 2008.
The demands of the election calendar have imposed special problems in hearing this appeal. The filing period for seeking an election to the Council had nearly expired when the case was brought to this Court. We directed that filing should remain open until further order. As noted above, we required that the case be briefed and argued in a matter of days. Our own decision-making has been treated as a matter of urgency, in which we have dispensed with certain customs. Onee it became apparent that there was not a majority to affirm the Superior Court's judgment, we have concentrated on fashioning the remedy. As is sometimes the case in appellate courts, today's per curiam does not necessarily reflect the initial position of each of the members. In light of the press of time, we have joined in today's decision without taking the time required to iron out or explicate those differences.
The dispositive issue raised by Council-lor Boyd and Mayor Peterson in this appeal is whether the Superior Court violated its duty of neutrality by adopting a redistricting plan developed by one political party. Councillor Boyd and Mayor Peterson request this Court to reverse the judgment of the Superior Court and to appoint a special master to assist this Court in drawing proper district boundaries. Councillor Borst urges this Court to affirm the Superior Court's decision, contending that the proceedings before the Superior Court were fundamentally fair, that the Superior Court's judgment is supported by the evidence, and that its decision is entitled to substantial deference.
The Judiciary's Duty of Independence and Neutrality
This is the first time that the Redistricting Statute has ever been invoked, and none of the parties have called to our attention, and we are not aware of, any Indiana state court decisions resolving partisan redistricting disputes. Thus, we *672write on a clean slate as to the duties and obligations of the Indiana judiciary in such circumstances.
One "stark fact" about "apportionment is its embroilment in politics, in the sense of party contests and party interests." Colegrove v. Green, 328 U.S. 549, 554, 66 S.Ct. 1198, 90 L.Ed. 1432 (1946). That is certainly the situation here. It is clear that the redistricting process in this case is a spirited partisan dispute between the Republican majority of the Council on the one hand and the Democratic minority of the Council and the Democratic mayor on the other.
Partisan disputes over redistricting can be expected within and between the legislative and executive bodies of government. However, the Redistricting Statute enlists the judiciary as an arbiter when these two branches become deadlocked. Although the judges of the Superior Court are chosen by partisan election, see Ind.Code § 38-5.1-2-8 (1998), all parties in this dispute clearly and unequivocally champion judicial independence, free of partisan political decision-making.
The principle of judicial independence and neutrality is embodied in Indiana's Code of Judicial Conduct. "An independent ... judiciary is indispensable to justice in our society." Ind. Judicial Conduct Canon 1(A). "A judge shall ... act at all times in a manner that promotes public confidence in the integrity and impartiality of the Judiciary." Jud. Canon 2(A). "A judge shall not allow ... political or other relationships to influence the judge's judicial conduct or judgment." Jud. Canon 2(B). "A judge shall not be swayed by partisan - interests ." Jud. Canon 3(B)(2).
The United States Supreme Court has also addressed this issue, albeit in a somewhat different context. In reviewing a federal district court's legislative redistricting plan for Mississippi's Senate and House of Representatives, the Supreme Court stated that when a federal court is confronted with the need to devise a redistricting plan after the legislature has failed, the court will be held to stricter standards in accomplishing its task than will a state legislature.
These high standards reflect the unusual position of federal courts as draftsmen of reapportionment plans. We have repeatedly emphasized that legislative reapportionment is primarily a matter for legislative consideration and determination.... The federal courts by contrast possess no distinctive mandate to compromise sometimes conflicting state apportionment policies in the people's name. In the wake of a legislature's failure constitutionally to reconcile these conflicting state and federal goals, however, a federal court is left with the unwelcome obligation of performing in the legislature's stead, while lacking the political authoritativeness that the legislature can bring to the task. In such circumstances, the court's task is inevitably an exposed and sensitive one that must be accomplished ctreumspectly, and in a manner free from any taint of arbitrariness or discrimination.
Connor v. Finch, 431 U.S. 407, 414-15, 97 S.Ct. 1828, 52 L.Ed.2d 465 (1977) (emphasis added, citations and internal quotations omitted). See also Burling v. Chandler, 148 NH. 143, 804 A2d 471, 483 (2002) ("While political considerations are tolerated in legislatively-implemented redistricting plans, they have no place in a court-ordered plan.").
Based on the unchallenged principle of judicial independence and neutrality, we hold that in resolving partisan redistricting disputes, Indiana judges must consider only the factors required by applicable federal and State law. We conclude *673that this was the intent of the legislature in providing both the criteria for district boundaries and the dispute resolution mechanism that it did. Whatever role politics may legitimately play in the decisions and maneuverings of the legislative and executive branches, if those branches cannot reach a political resolution and the dispute spills over into an Indiana court, the resolution must be judicial, not political. Thus, Indiana judges may not consider the partisan political consequences of redistricting plans because this is not among the constitutional and statutory factors that inform a judicial decision.
We do not in any way intend to imply that the Superior Court or any of its judges acted with any improper motive or intentionally disregarded their duties of impartiality and independence. We do not question the earnest good faith of the judges in attempting to discharge their judicial obligations. The Redistricting Statute states that the court "may draw proper district boundaries if necessary." IC. § 36-3-4-3(d) (emphasis added). In the absence of controlling authority from this Court, the decision of the Superior Court to adopt the Borst Plan found support in cases from other jurisdictions, discussed below, that approved redistricting plans advanced by one party to a dispute. We conclude, however, that the court's approval of the Borst Plan in the circumstances of this particular case unavoidably introduced the appearance if not the fact of political considerations into this judicial process and thus makes redrawing the boundaries necessary.
The Duty of Independence and Neutrality Precludes Adoption of the Borst Plan
This dispute shows that the parties' principal concern is the political implications of the Borst Plan, the Boyd Plan, and other competing plans that have been considered in the course of this process. The parties in this case have deadlocked politically and have come to the courts for a judicial resolution. That resolution must be guided by the principles embodied in Indiana's Code of Judicial Conduct, discussed above.
A court called upon to draw a map on a clean slate should do so with both the appearance and fact of serupulous neutrality. A number of courts, federal and state, have taken that view.
Judges should not select a plan that seeks partisan advantage-that seeks to change the ground rules so that one party can do better than it would do under a plan drawn up by persons having no political agenda-even if they would not be entitled to invalidate an enacted plan that did so.
Prosser v. Elections Bd., 793 F.Supp. 859, 867 (W.D.Wis.1992) (three-judge district court adopting its own redistricting plan that combined features of two best plans submitted). The reason is the most fundamental of tenets of judicial administration: the process must be fair, and it must appear to be fair. Judges working on a clean slate to fashion a remedy in a redistricting case where the political process failed to adopt one should be guided by the same principles that govern shaping equitable relief in any lawsuit.
We conclude that the Superior Court's decision to adopt the Borst Plan, which was uniformly endorsed by members of one party and uniformly rejected by members of the other, does not conform to applicable principles of judicial independence and neutrality.
We find instructive a decision by a federal district court in St. Louis in a similar case last year. See Corbett v. Sullivan, 202 F.Supp.2d 972 (E.D.Mo.2002). The St. Louis County Charter provides for ap*674pointment of a "County Council Reapportionment Commission" every ten years to divide the county into seven single-member districts. There is no procedure for redrawing the districts if this Commission fails to do so. When the Commission was unable to approve a plan, one party filed suit in federal district court to resolve the issue.4 The court stated:
Although ostensibly the parties have asked me to redraw the lines, they really want me to choose among their competing redistricting plans. ...
I find that it would be inappropriate for me to choose any of the plans proposed by the parties. Each has advantages and disadvantages .... Each of the parties' plans, however, has been shown to be a product of political or racial gerrymandering, at least to some extent, and they all consider many factors other than those referenced in the County Charter. Selecting any of them would be a political act, inappropriate for a judge to take.
I conclude I must draw my own map in order to avoid making a decision based on politics. In doing so I should only consider the factors required by the United States and Missouri constitutions and those set out in the County Charter, so long as doing so does not run afoul of the Voting Rights Act. I have done this .... This plan considers only the three factors listed in the County Charter-equality, contiguity, and - compactness.... It does not consider the political consequences because that is not the proper role for a Court. Although this is certainly not the best way to make such important governmental decisions, where the political process has failed as spectacularly and repeatedly as it has in the St. Louis County Council redistricting process, this appears to be the only solution currently available.
Id. at 973-74.
The New Hampshire Supreme Court, "drawn reluctantly" into a redistricting dispute last year, also confronted its duty to act when the legislature had failed.
In furtherance of that duty, we establish a plan for new house districts.... This plan corrects the constitutional deficiencies in the existing districts and eliminates the present inequities.... We are indifferent to political considerations, such as incumbeney or party affiliation.
[[Image here]]
Based upon our review of the submitted plans, we conclude that none can be adopted by the court.... Each plan has "calculated partisan political consequences (the details of which are unknown) .... We have no principled way to choose [among] the plans, especially knowing that we would be endorsing an unknown but intended political consequence by the choice we make." Wilson [v. Eu], 1 Cal.4th 707, 4 Cal.Rptr.2d 379, 823 P.2d [545,] 576-77 [ (1992) ].
Accordingly, the court has devised a reapportionment plan consistent with neutral State and federal constitutional principles.
Burling v. Chandler, 804 A.2d at 474, 483-84. See also Smith v. Clark, 189 F.Supp.2d 529, 540 (S.D.Miss.2002) (court considered constitutional, statutory, and several neutral factors when constructing a congressional redistricting plan), prob. jur-is. noted sub nom. Branch v. Smith, 536 U.S. 903, 122 S.Ct. 2355, 153 L.Ed.2d 178 (2002); Arizonans for Fair Representation *675v. Symington, 828 F.Supp. 684 (D.Ariz.1992) (court prepared its own plan by modifying the best of the plans submitted), appeal dismissed sub nom. Arizona State Senate v. Arizonans for Fair Representation, 507 U.S. 980, 113 S.Ct. 1438, 122 L.Ed.2d 804 (1993), and aff'd mem. sub nom. Hispanic Chamber of Commerce v. Arizonans for Fair Representation, 507 U.S. 981, 113 S.Ct. 1573, 123 L.Ed.2d 142 (1993); In re Legislative Districting of State, 370 Md. 312, 805 A.2d 292, 328-29 (2002) (after determining that portions of the Governor's 2002 Redistricting Plan were unconstitutional, the Maryland Supreme Court prepared its own a redistricting plan with the aid of technical consultants).
Like the Superior Court in this case, some courts drawn into redistricting disputes have adopted a plan proposed by one of the partisan litigants. For example, in Beauprez v. Avalos, 42 P.3d 642 (Colo. 2002), after the legislature and governor failed to agree on a redistricting plan, a state court adopted a plan proposed by plaintiffs representing the interests of the State Democratic Party. That plan, however, was a modification of one originally proposed by the Republican leadership. See id. at 645-46. The Colorado Supreme Court affirmed, stating:
We determine that the process utilized by the district court in adopting a redistricting plan was thorough, inclusive, and non-partisan. The district court engaged in an even-handed approach to the complex and detailed process of congressional redistricting. It encouraged all parties and intervenors to submit proposed plans in order for it to adopt a plan that would reflect, as much as possible, the input of the general assembly and the governor, while satisfying the relevant constitutional and non-constitutional criteria.
Id. at 647. See also Vigo County Republican Cent. Comm. v. Vigo County Comm'rs, 834 F.Supp. 1080 (S.D.Ind.1993) (adopting plan proposed by plaintiffs after finding significant deficiencies in plan approved by county commissioners); Alexander v. Taylor, 51 P.3d 1204 (Okla.2002) (affirming adoption of one of five plans submitted to the court).
The outcomes in these cases may well be supportable, and adoption of a plan provided by one of the parties has the advantage of avoiding the problems and pitfalls attendant to drafting a new plan. Nevertheless, we remain convinced that when faced with a politically polarized redistricting dispute like the one in this case, a court's adoption of a plan that represents one political party's idea of how district boundaries should be drawn does not conform to the principle of judicial independence and neutrality.
This is not to say that a court may never adopt a plan advocated by one of the parties in a proceeding under the Redistricting Statute. It is theoretically possible, for instance, that the Superior Court may be called on to decide a nonpolitical dispute over whether the district lines of a redistricting plan impermissibly cross pre-cinet boundary lines. See I.C. § 86-3-4-3(a)(8). The court might find among the alternatives submitted a plan that has some measure of bipartisan support. It is also possible that a redistricting plan that has been duly adopted through the political process may be challenged by a disgruntled taxpayer or voter. See LC. § 36-3-4-3(d). Disputes such as these may perhaps be resolved by a judgment that the plan at issue conforms to the requirements of the Redistricting Statute and other applicable law. Cf. Prosser v. Elections Bd., 793 F.Supp. at 865 (if reviewing validly enacted plan, court's task would be to decide not whether the plan was the best *676possible, but whether it struck a reasonable balance among applicable considerations). The case before this Court, however, is not such a dispute.
The Remedy
Having concluded that the Superior Court's adoption of the Borst Plan cannot stand, we turn to the question of what to do next. If time were not of the essence and the administrative complexities of a 32-member court reaching a decision not so daunting,5 we would remand this matter to the Superior Court with instructions to redraw the district boundaries, with the aid of a master if the court found it necessary, considering only the factors required by applicable federal and State law.
But time is of the essence. The primary election is scheduled for May 6, 2003, and the Marion County Election Board has told us that it must have district boundaries in place as soon as possible in order to conduct an orderly election on that date. Delaying the primary is an unattractive alternative for several reasons. Other races besides those for the Council are at stake in the primary election. This raises the prospect of either holding two primary elections or of prolonging the campaigns of all the other races. Also, primary election day is a State holiday, and rescheduling the primary would disrupt the schedules of many election day workers and volunteers. Given these time pressures, we find it appropriate and necessary to draw the district boundaries ourselves.
In a submission of supplemental authority filed with this case, Councillor Borst argues that this Court is without authority to draw legislative district boundaries. However, the General Assembly assigned the task of redrawing district boundaries to the judicial branch of government in the event of political deadlock. - See LC. § 86-8-4-3(d). - The Indiana Constitution grants this Court broad jurisdiction over judicial matters. "The Supreme Court shall exercise appellate jurisdiction under such terms and conditions as specified by rules ...." IND. CONST. art. 7, § 4. There is no question we have appellate jurisdiction over the case. - Having thus acquired jurisdiction, we can exercise that jurisdiction, as authorized by the Indiana Constitution, in accordance with court rules. The Rules of Appellate Procedure allow this Court to, among other things:
(2) reverse the decision of the trial court
++3
[[Image here]]
(7) order correction of a judgment or order;
[[Image here]]
(9) make any relief granted subject to conditions; and
(10) grant any other appropriate relief.
Ind. Appellate Rule 66(C).
Moreover, although the Court's appellate jurisdiction is now governed by Appellate Rule 4, we note that the legislature did explicitly envision review by this Court of any decision made by the Superior Court under the Redistricting Statute. See 1.C. § 86-3-4-83(d). Given that explicit recognition by the legislature of a role for this Court in such matters and the broad jurisdiction invested in this Court by the Indiana Constitution and the Rules of Appellate Procedure, we conclude that it is within our authority to redraw the Council district lines in a politically neutral manner.
To that end, by order dated March 7, 20083, and pursuant to Appellate Rule 27, *677we directed the parties to provide this Court with additional materials from the proceedings below. Included among those materials were exhibits better illustrating the various plans and database information used by the experts below to draw Council district lines in the various plan. To assure that the process be free of any hint of political partisanship, paragraph 2 of our order directed:
e. - The database shall not include individual or collective information about voting histories, political party affiliations, incumbency information, voting projections, or political data of that nature. This information is not relevant to the Court's review.
[[Image here]]
g. The information requested is neutral in nature and not a matter about which any dispute between the parties has been identified, nor would such a dispute be expected. Accordingly, the Court fully anticipates that assembly of the requested data and the filing will be done cooperatively and jointly by the parties. The Court understands that there may be disagreement or objection to the outcomes the data has in the past or may in the future produce. However, there should be no dispute about the data itself or to the relevancy of the data requested. To the extent there is not accord as to relevancy of any particular data item, the parties should err on the side of inclusion rather than exclusion (except as to political party data excluded in paragraph 2(e), above)....
We commend the parties for their cooperation in this process. We note that although there is some disagreement on the exact boundaries of some precinets, the parties have agreed to the use of the set of data submitted by Councillor Borst for the purposes of this appeal.
In redrawing the district lines, we gave primary consideration to the following factors mandated by the Redistricting Statute: equality of population, compactness, and the prohibition against crossing pre-cinet boundary lines. We also considered township lines, major rivers and thoroughfares, and school districts. These criteria were used as parameters for a leading computer program designed for redistricting. This program, in fact, was the same one used by both parties in this appeal. The program was used to draw a plan based solely on the identified criteria without consideration of party affiliation or in-cumbeney. In fact, this Court had no data available on these political factors. A description by precinet of that plan is attached as Appendix A. A map reflecting the district boundaries is attached as Appendix B. Appendices A and B are hereby incorporated into this opinion by reference. In addition, maps of the Borst Plan and the Boyd Plan are attached as Appendices C and D, respectively.
The ideal population of each Council district is 34,418. The deviation from this ideal for most of the districts in the plan adopted by this Court is less than one percent, and none deviates by more than 1.8 percent. The attached Appendix E provides further statistical information about this plan. The districts are as compact as possible, given the goal of maximizing population equality and the mandate to respect precinet lines. In many instances, straight lines between districts were rendered impossible by the irregular and widely varied shapes and sizes of pre-cinets. Nearly all of the irregular protrusions from one district into another resulted from irregularly shaped precinets. Just a very few irregularities were needed to maintain population balance. For example, the two protrusions from District 21 into District 17 were caused by pre-cinets that straddled what otherwise would *678have been a straight-line boundary. The small protrusion from District 17 into District 21 represents an irregularly shaped precinet included in District 17 to balance the populations. As a practical matter, rivers, thoroughfares, and school districts ended up playing a fairly minor role in the process because of the statutory requirement that precinets be used as the basic building blocks of districts and because we gave a higher priority to population equality and compactness.
Nothing in this opinion prevents the Council, subject to veto by Mayor Peterson, from redrawing these boundaries at any time under IC. § This provision is normally subject to the restriction that the Council may not change the boundary of a district established under the Redistricting Statute "after November 8 of the year preceding the year in which a municipal election is to be held and before the day following the date on which the municipal election is held except to assign territory to a municipal legislative body district in an annexation ordinance." See Ind.Code § 3-11-1.5-32 (1998). We do not read this restriction, however, to apply to ongoing efforts to effect a decennial redistricting required by the Redistricting Statute. We therefore conclude that the Council and the mayor are still free, even at this late date, to fashion a political solution to this dispute.
Time, however, is running out if the primary election is to be held on schedule. Therefore, the plan designed by this Court will be in effect for the primary election unless a different plan is adopted by ordinance prior to noon on March 26, 2003 (the deadline for response to any petition for rehearing).
Conclusion
It is with great reluctance that we embark on resolving this politically-charged redistricting issue. We conclude, however, that when the Council and the mayor are unable to reach a suitable political solution, the Redistricting Statute calls on the judi-clary to resolve the deadlock through a judicial decision, marked by the principles of independence and neutrality. The decision by the Marion Superior Court to adopt, by a close, party-line vote, a plan that has been uniformly supported by one major political party and uniformly opposed by the other, cannot be reconciled with both the appearance and fact of seru-pulous judicial neutrality. Rather, a judicial decision calls for the adoption of a plan that considers only politically neutral factors required by federal and State constitutions and statutes.
If we remanded this case, we have no reason to doubt the Superior Court's ability and willingness to follow our guidance on this issue of first impression in this State. However, due to severe time constraints involved, we have chosen instead to adopt a plan consistent with the principles we have set forth, subject to redraw ing through an appropriate legislative process.
The Court's plan was drawn with strict neutrality, without consideration of party affiliation or incumbency. 'The Court imposed neither the Borst Plan proposed by the Republican majority of the Council, see Appendix C, nor the Boyd Plan proposed by the Democratic minority, see Appendix D.
For the reasons above, the judgment of the Marion Superior Court is reversed. The redistricting plan attached to and incorporated by reference into this opinion will govern the district boundaries of the Council unless and until a different plan is enacted.
Because time is of the essence, the Court, by separate order, has set shortened deadlines to govern rehearing under *679Appellate Rule 54. In addition, the Court now establishes the close of business on March 31, 2003, as the deadline for any person to declare his or her candidacy for any position on the Council. Because pri- or candidacy declarations were made without regard to districts, persons making such declarations must still designate whether he or she is running for an at-large position, and if not, the district for which he or she is running. The deadline for such designations shall also be the close of business on March 31, 2003.
SHEPARD, C.J., and DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.
Appendix A: List of Precinets in Each City-County District
DISTRICT 1:
Pike Precinet 1
Pike Precinet 2
Pike Precinet 4
Pike Precinet 5
Pike Precinet 6
Pike Precinet 8
Pike Precinet 9
Pike Precinet 12
Pike Precinet 14
Pike Precinet 15
Pike Precinet 18
Pike Precinet 19
Pike Precinet 21
Pike Precinet 22
Pike Precinet 26
Pike Precinet 27
Pike Precinet 28
Pike Precinet 29
Pike Precinet 34
Pike Precinet 836
Pike Precinet 87
Pike Precinet 38
Pike Precinet 89
Pike Precinet 40
Pike Precinet 41
Pike Precinet 44
Pike Precinet 52
Pike Precinet 54
Pike Precinet 55
Pike Precinet 56
Pike Precinet 59
Pike Precinet 60
DISTRICT 2:
Pike Precinet 13
Pike Precinet 20
Pike Precinet 85
Pike Precinet 48
Pike Precinet 53
Washington Precinet 18
Washington Precinet 22
Washington Precinet 25
Washington Precinet 30
Washington Precinet 38
Washington Precinet 34
Washington Precinet 37
Washington Precinet 38
Washington Precinet 46
Washington Precinet 47
Washington Precinet 48
Washington Precinet 49
Washington Precinet 53
Washington Precinet 60
Washington Precinet 61
Washington Precinet 62
Washington Precinet 63
Washington Precinet 67
Washington Precinet 68
Washington Precinet 69
Washington Precinet 72
Washington Precinet 78
Washington Precinet 74
Washington Precinet 80
*680Washington Precinet 84
Washington Precinet 85
Washington Precinet 91
Washington Precinet 92
Washington Precinet 98
Washington Precinet 96
Washington Precinet 104
Washington Precinet 105
Washington Precinet 106
Washington Precinet 107
Washington Precinet 109
Washington Precinet 110
Washington Precinet 112
DISTRICT 3:
Ward 21 Precinet 1
Ward 21 Precinet 2
Ward 21 Precinet 3
Ward 21 Precinet 4
Ward 21 Precinet 5
Ward 21 Precinet 6
Ward 21 Precinet 7
Ward 21 Precinet 9
Ward 21 Precinet 10
Ward 21 Precinet 11
Ward 21 Precinet 12
Ward 21 Precinet 18
Ward 21 Precinet 14
Ward 21 Precinet 15
Ward 21 Precinet 16
Ward 21 Precinet 17
Ward 21 Precinet 18
Ward 21 Precinet 19
Ward 21 Precinet 20
Ward 21 Precinet 21
Ward 21 Precinet 28
Ward 21 Precinet 24
Ward 22 Precinet 3
Ward 22 Precinet 9
Ward 22 Precinet 10
Washington Precinet 2
Washington Precinet 7
Washington Precinet 10
Washington Precinet 12
Washington Precinet 26
Washington Precinet 27
Washington Precinet 29
Washington Precinet 31
Washington Precinet 48
Washington Precinet 54
Washington Precinet 59
Washington Precinet 64
Washington Precinet 65
Washington Precinet 66
Washington Precinet 79
Washington Precinet 87
Washington Precinet 88
Washington Precinet 89
Washington Precinet 98
Washington Precinet 102
Washington Precinet 103
Washington Precinet 113
Washington Precinet 114
DISTRICT 4:
Ward 21 Precinet 22
Ward 31 Precinet 2
Ward 31 Precinet 3
Ward 31 Precinet 4
Ward 31 Precinet 5
Ward 31 Precinet 6
Ward 31 Precinet 7
Ward 31 Precinet 8
Ward 31 Precinet 10
Washington Precinet 1
Washington Precinet 3
Washington Precinet 5
Washington Precinet 6
Washington Precinet 9
Washington Precinet 11
*681Washington Precinet 15
Washington Precinet 16
Washington Precinet 17
Washington Precinet 18
Washington Precinet 21
Washington Precinet 28
Washington Precinet 32
Washington Precinet 35
Washington Precinet 39
Washington Precinet 40
Washington Precinet 41
Washington Precinet 42
Washington Precinet 44
Washington Precinet 45
Washington Precinet 52
Washington Precinet 55
Washingtoh Precinet 56
Washington Precinet 57
Washington Precinet 58
Washington Precinet 70
Washington Precinet 75
Washington Precinet 76
Washington Precinet 77
Washington Precinet 78
Washington Precinet 81
Washington Precinet 86
Washington Precinet 90
Washington Precinet 94
Washington Precinet 97
Washington Precinet 101
Washington Precinet 111
DISTRICT 5:
Lawrence Precinet 16
Lawrence Precinet 17
Lawrence Precinet 27
Lawrence Precinet 28
Lawrence Precinet 32
Lawrence Precinet 85
Lawrence Precinet 38
Lawrence Precinet 48
Lawrence Precinet 44
Lawrence Precinet 45
Lawrence Precinet 46
Lawrence Precinet 47
Lawrence Precinet 48
Lawrence Precinet 52
Lawrence Precinet 58
Lawrence Precinet 58
Lawrence Precinet 59
Lawrence Precinet 64
Lawrence Precinet 65
Lawrence Precinet 68
Lawrence Precinet 70
Lawrence Precinet 71
Lawrence Precinet 72
Lawrence Precinet 78
Lawrence Precinet 74
Lawrence Precinet 76
Lawrence Precinet 77
Lawrence Precinet 78
Lawrence Precinet 79
Lawrence Precinet 80
Lawrence Precinet 81
Lawrence Precinet 82
Lawrence Precinet 84
Lawrence Precinet 85
Lawrence Precinet 86
Lawrence Precinet 87
Lawrence Precinet 88
Lawrence Precinet 90
Geist Reservoir (Non-Voting)
DISTRICT 6:
Ward 29 Precinet 18
Ward 29 Precinet 28
Center Ward 32 Precinet 1
Eagle Creek Reservoir (Non-Voting)
Pike Precinet 8
Pike Precinet 23
*682Pike Precinet 30
Pike Precinet 31
Pike Precinet 32
Pike Precinet 33
Pike Precinet 48
Pike Precinet 45
Pike Precinet 46
Pike Precinet 49
Pike Precinet 51
Pike Precinet 57
Wayne Precinet 3
Wayne Precinet 22
Wayne Precinet 34
Wayne Precinet 37
Wayne Precinet 88
Wayne Precinet 45
Wayne Precinet 59
Wayne Precinet 70
Wayne Precinet 71
Wayne Precinet 77
Wayne Precinet 82
Wayne Precinet 83
Wayne Precinet 84
Wayne Precinet 85
Wayne Precinet 88
DISTRICT 7:
Ward 29 Precinet 6
Ward 29 Precinet 7
Ward 29 Precinet 9
Ward 29 Precinet 10
Ward 29 Precinet 11
Ward 29 Precinet 12
Ward 29 Precinet 14
Ward 29 Precinet 19
Ward 29 Precinet 20
Ward 29 Precinet 21
Ward 29 Precinet 22
Ward 29 Precinet 24
Ward 29 Precinet 25
Ward 29 Precinet 30
Ward 29 Precinet 31
Ward 29 Precinet 83
Ward 82 Precinet 2
Center Ward 32 Precinet 3
Center Ward 32 Precinet 4
Pike Precinet 7
Pike Precinet 10
Pike Precinet 11
Pike Precinet 16
Pike Precinet 17
Pike Precinet 24
Pike Precinet 25
Pike Precinet 42
Pike Precinet 47
Pike Precinet 50
Pike Precinet 58
Wayne Precinet 28
Wayne Precinet 89
Wayne Precinet 47
Wayne Precinet 61
DISTRICT 8:
Center Ward 5 Precinet 2
Center Ward 5 Precinet 3
Center Ward 5 Precinet 4
Center Ward 5 Precinet 5
Center Ward 5 Precinet 9
Center Ward 5 Precinet 10
Center Ward 5 Precinet 11
Center Ward 6 Precinet 1
Center Ward 6 Precinet 3
Center Ward 6 Precinet 10
Ward 20 Precinet 1
Ward 20 Precinet 2
Ward 20 Precinet 3
Ward 20 Precinet 5
Ward 20 Precinet 6
Ward 20 Precinet 7
Ward 20 Precinet 8
*683Ward 20 Precinet 10
Ward 20 Precinet 11
Ward 20 Precinet 12
Ward 20 Precinet 13
Ward 20 Precinet 15
Ward 20 Precinet 16
Ward 20 Precinet 17
Ward 20 Precinet 18
Ward 20 Precinet 19
Ward 21 Precinet 8
Ward 29 Precinet 16
. Ward 29 Precinet 28
Ward 29 Precinet 29
Washington Precinet 4
Washington Precinet 8
Washington Precinet 14
Washington Precinet 19
Washington Precinet 20
Washington Precinet 28
Washington Precinet 24
Washington Precinet 36
Washington Precinet 50
Washington Precinet 51
Washington Precinet 71
Washington Precinet 82
Washington Precinet 88
Washington Precinet 108
DISTRICT t:
Center Ward 3 Precinet 1
Center Ward 3 Precinet 2
Center Ward 3 Precinet 3
Center Ward 3 Precinet 4
Center Ward 3 Precinet 5
Center Ward 3 Precinet 6
Center Ward 3 Precinet 7
Center Ward 3 Precinet 8
Center Ward 4 Precinet 1
Center Ward 4 Precinet 2
Center Ward 4 Precinet 3
Center Ward 4 Precinet 4
Center Ward 4 Precinet 5
Center Ward 4 Precinet 6
Center Ward 4 Precinet 7
Center Ward 4 Precinet 9
Center Ward 4 Precinet 10
Center Ward 8 Precinet 2
Center Ward 8 Preqnct 4
Center Ward 8 Precn’lct 5
Center Ward 11 Precinet 2
Ward 20 Precinet 4
Ward 20 Precinet 9
Ward 20 Precinet 14
Ward 22 Precinet 1
Ward 22 Precinet 2
Ward 22 Precinet 4
Ward 22 Precinet 5
Ward 22 Precinet 6
Ward 22 Precinet 7
Ward 22 Precinet 8
Ward 22 Precinet 11
Ward 22 Precinet 12
Ward 22 Precinet 13
Ward 22 Precinet 14
Center Ward 23 Precinet 1
Center Ward 23 Precinet 3
Center Ward 23 Precinet 4
Center Ward 23 Precinet 5
Center Ward 23 Precinet 6
Center Ward 23 Precinet 8
Center Ward 23 Precinet 9
Center Ward 23 Precinet 10
Center Ward 23 Precinet 11
Center Ward 28 Precinet 12
Center Ward 23 Precinet 13
Ward 31 Precinet 1
DISTRICT 10:
Center Ward 1 Precinet 1
Center Ward 1 Precinet 2
*684Center Ward 1 Precinet 3
Center Ward 1 Precinet 4
Center Ward 1 Precinet 5
Center Ward 1 Precinet 6
Center Ward 1 Precinet 7
Center Ward 1 Precinet 9
Center Ward 1 Precinet 10
Center Ward 1 Precinet 12
Center Ward 1 Precinet 18
Center Ward 1 Precinet 14
Center Ward 1 Precinet 15
Center Ward 1 Precinet 16
Center Ward 1 Precinet 17
Center Ward 2 Precinet 2
Center Ward 2 Precinet 3
Center Ward 2 Precinet 4
Center Ward 2 Precinet 7
Center Ward 2 Precinet 8
Center Ward 2 Precinet 9
Center Ward 2 Precinet 10
Center Ward 2 Precinet 11
Center Ward 9 Precinet 1
Center Ward 9 Precinet 2
Center Ward 9 Precinet 3
Center Ward 9 Precinet 5
Center Ward 9 Precinet 6
Center Ward 9 Precinet 7
Center Ward 9 Precinet 9
Center Ward 9 Precinet 10
Center Ward 9 Precinet 11
Center Ward 9 Precinet 12
Center Ward 9 Precinet 14
Center Ward 9 Precinet 15
Center Ward 9 Precinet 16
Center Ward 10 Precinet 4
Center Ward 23 Precinet 2
Center Ward 28 Precinet 7
Center Ward 25 Precinet 7
DISTRICT 11:
Ward 27 Precinet 1
Ward 27 Precinet 2
Ward 27 Precinet 3
Ward 27 Precinet 4
Ward 27 Precinet 5
Ward 27 Precinet 6
Ward 27 Precinet 7
Ward 27 Precinet 9
Ward 27 Precinet 10
Ward 27 Precinet 11
Ward 27 Precinet 12
Ward 27 Precinet 17
Ward 27 Precinet 22
Ward 27 Precinet 25
Ward 27 Precinet 26
Ward 27 Precinet 28
Ward 27 Precinet 29
Ward 27 Precinet 30
Lawrence Precinet 2
Lawrence Precinet 3
Lawrence Precinet 4
Lawrence Precinet 5
Lawrence Precinet 7
Lawrence Precinet 9
Lawrence Precinet 10
Lawrence Precinet 11
Lawrence Precinet 14
Lawrence Precinet 15
Lawrence Precinet 18
Lawrence Precinet 19
Lawrence Precinet 21
Lawrence Precinet 24
Lawrence Precinet 26
Lawrence Precinet 31
Lawrence Precinet 33
Lawrence Precinet 37
Lawrence Precinet 39
Lawrence Precinet 40
*685Lawrence Precinet 41
Lawrence Precinet 49
Lawrence Precinet 62
Lawrence Precinet 63
Lawrence Precinet 75
Lawrence Precinet 83
Lawrence Precinet 91
DISTRICT 12:
Ward 27 Precinet 8
Ward 27 Precinet 18
Ward 27 Precinet 16
Ward 27 Precinet 20
Ward 27 Precinet 24
Lawrence Precinet 1
Lawrence Precinet 6
Lawrence Precinet 8
Lawrence Precinet 12
Lawrence Precinet 13
Lawrence Precinet 20
Lawrence Precinet 22
Lawrence Precinet 28
Lawrence Precinet 25
Lawrence Precinet 29
Lawrence Precinet 30
Lawrence Precinet 34
Lawrence Precinet 86
Lawrence Precinet 50
Lawrence Precinet 51
Lawrence Precinet 54
Lawrence Precinet 55
Lawrence Precinet 56
Lawrence Precinet 57
Lawrence Precinet 60
Lawrence Precinet 66
Lawrence Precinet 67
Lawrence Precinet 89
DISTRICT 13:
Wayne Precinet 4
Wayne Precinet 9
Wayne Precinet 10
Wayne Precinet 11
Wayne Precinet 12
Wayne Precinet 19
Wayne Precinet 21
Wayne Precinet 23
Wayne Precinet 29
Wayne Precinet 33
Wayne Precinet 35
Wayne Precinet 36
Wayne Precinet 48
Wayne Precinet 44
Wayne Precinet 49
Wayne Precinet 52
Wayne Precinet 53
Wayne Precinet 54
Wayne Precinet 56
Wayne Precinet 57
Wayne Precinet 62
Wayne Precinet 68
Wayne Precinet 64
Wayne Precinet 65
Wayne Precinet 67
Wayne Precinet 69
Wayne Precinet 78
Wayne Precinet 74
Wayne Precinet 76
Wayne Precinet 79
Wayne Precinet 81
Wayne Precinet 86
Wayne Precinet 87
DISTRICT 14:
Ward 19 Precinet 1
Ward 19 Precinet 4
Ward 19 Precinet 5
Ward 19 Precinet 6
Ward 19 Precinet 7
Ward 19 Precinet 8 >
Ward 19 Precinet 9
*686Ward 19 Precinet 10
Ward 24 Precinet 1
Ward 29 Precinet 5
Ward 29 Precinet 8
Ward 29 Precinet 15
Ward 29 Precinet 26
Wayne Precinet 1
Wayne Precinet 2
. Wayne Precinet 5
Wayne Precinet 7
, Wayne Precinct 8
Wayne Precinet 13
Wayne Precinet 17
Wayne Precinet 18
Wayne Precinet 25
Wayne Precinet 26
Wayne Precinet 27
Wayne Precinet 81
Wayne Precinet 82
Wayne Precinet 40
Wayne Precinet 46
Wayne Precinet 48
Wayne Precinet 50
Wayne Precinet 51
Wayne Precinet 55
Wayne Precinet 60
. Wayne Precinet 66
Wayne Precinet 72
Wayne Precinct 80
DISTRICT 15;
Center Ward 4 Precinet 8
Center Ward 5 Precinet 1
Center Ward 5 Precinet 6
Center Ward 5 Precinet 7
Center Ward 5 Precinet 8
Center Ward 5 Precinet 12
Center Ward 6 Precinet 2
Center Ward 6 Precinet 4
Center Ward 6 Precinet 5
Center Ward 6 Precinet 6
Center Ward 6 Precinet 7
Center Ward 6 Precinet 8
Center Ward 6 Precinet 9
Center Ward 6 Precinet 11
Center Ward 7 Precinet 1
Center Ward 7 Precinet 2
Center Ward 7 Precinet 3
. Ward 7 Precinet 4
Center Ward 7 Precinet 6
Center Ward 8 Precinet 1
Center Ward 8 Precinet 3
Center Ward 11 Precinet 1
Center Ward 11 Precinet 3
Center Ward 11 Precinet 4
Center Ward 11 Precinet 5
Center Ward 12 Precinet 1
Center Ward 12 Precinet 2
Center Ward 12 Precinet 3
Center Ward 12 Precinet 4
Center Ward 12 Precinet 5
Ward 19 Precinet 2
Ward 19 Precinet 8
Ward 19 Precinet 11
Ward 19 Precinet 12
Ward 24 Precinet 2
Ward 24 Precinet 3
Ward 29 Precinet 1
Ward 29 Precinet 2
Ward 29 Precinet 3
Ward 29 Precinet 4
Ward 29 Precinet 17
Ward 29 Precinet 27
DISTRICT 16:
Center Ward 2 Precinet 1
Center Ward 10 Precinet 1
Center Ward 10 Precinet 2
Center Ward 10 Precinet 3
Center Ward 10 Precinet 5
*687Center Ward 10 Precinet 6
Center Ward 10 Precinet 7
Center Ward 10 Precinet 8
Center Ward 10 Precinet 9
Center Ward 10 Precinet 10
Center Ward 16 Precinet 1
Center Ward 16 Precinet 2
Center Ward 16 Precinet 8
Center Ward 16 Precinet 4
Center Ward 16 Precinet 5
Center Ward 16 Precinet 6
Center Ward 16 Precinet 7
Center Ward 16 Precinet 8
Center Ward 16 Precinet 10
Center Ward 16 Precinet 11
Center Ward 17 Precinet 1
Center Ward 17 Precinet 7
Center Ward 17 Precinet 9
Center Ward 25 Precinet 1
Center Ward 25 Precinet 2
Center Ward 25 Precinet 6
Center Ward 25 Precinet 8
Center Ward 25 Precinet 9
Center Ward 25 Precinet 10
Center Ward 25 Precinet 13
Center Ward 25 Precinet 14
DISTRICT 17:
Ward 18 Precinet 7
Ward 28 Precinet 1
Ward 28 Precinet 2
Ward 28 Precinet 8
Ward 28 Precinet 4
Ward 28 Precinet 5
Ward 28 Precinet 6
Ward 28 Precinet 7
Ward 28 Precinet 8
Ward 28 Precinet 9
Ward 28 Precinet 10
Ward 28 Precinet 11
Ward 28 Precinet 12
Ward 28 Precinet 13
Ward 28 Precinet 14
Ward 28 Precinet 15
Ward 28 Precinet 17
Ward 28 Precinet 19
Ward 28 Precinet 20
Ward 28 Precinet 21
Ward 28 Precinet 22
Ward 28 Precinet 283
Ward 28 Precinet 24
Ward 28 Precinet 25
Ward 28 Precinet 28
Ward 28 Precinet 30
Warren Precinet 2
Warren Precinet 7
Warren Precinet 11
Warren Precinet 14
Warren Precinet 15
Warren Precinet 18
Warren Precinet 23
Warren Precinet 33
Warren Precinet 86
Warren Precinet 37
Warren Precinet 38
Warren Precinet 51
Warren Precinet 54
Warren Precinet 56
Warren Precinet 57
DISTRICT 18:
Ward 27 Precinet 14
Ward 27 Precinet 15
Ward 27 Precinet 18
Ward 27 Precinet 19
Ward 27 Precinet 21
Ward 27 Precinet 283.
Ward 28 Precinet 18
Ward 28 Precinet 26
Ward 28 Precinet 27
*688Ward 28 Precinet 29
Lawrence Precinet 42
Warren Precinet 9
Warren Precinet 17
Warren Precinet 20
Warren Precinet 21
Warren Precinet 24
Warren Precinet 34
Warren Precinet 35
Warren Precinet 89
Warren Precinet 41,
Warren Precinet 42
Warren Precinet 48.
Warren Precinet 47
Warren Precinet 48
Warren Precinet 49
Warren Precinet 50°
Warren Precinet 59
DISTRICT 19:
Center Ward 18 Precinet 1
Center Ward 18 Precinet 2
Center Ward 13 Precinet 4
Center Ward 18 Precinet 5
Center Ward 18 Precinet 6
Center Ward 13 Precinet 7
Center Ward 13 Precinet 8
Center Ward 13 Precinet 9
Center Ward 13 Precinet 10
Center Ward 183 Precinet 11
Center Ward 18 Precinet 12
Center Ward 13 Precinet 13
Center Ward 14 Precinet 2
Center Ward 14 Precinet 4
Center Ward 14 Precinet 5
Center Ward 14 Precinet 6
Center Ward 15 Precinet 1
Center Ward 15 Precinet 2
Center Ward 15 Precinet 3"
Center Ward 17 Precinet 4
Center Ward 17 Precinet 10
Ward 24 Precinet 4
Ward 24 Precinet 5
Ward 24 Precinet 6
Ward 24 Precinet 7
Center Ward 30 Precinet 7
Center Ward 30 Precinet 8
Center Ward 30 Precinet 11
Wayne Precinet 6
Wayne Precinet 14
Wayne Precinet 15
Wayne Precinet 16
Wayne Precinet 24
Wayne Precinet 30
~ DISTRICT 20:
Center Ward 17 Precinet 2
Center Ward 17 Precinet 3
Center Ward 17 Precinet 5
Center Ward 17 Precinet 6
Center Ward 17 Precinet 8
Center Ward 17 Precinet 11
Ward 26 Precinet 4
Center Ward 26 Precinet 8
Center Ward 30 Precinet 1
Center Ward 30 Precinet 2
Center Ward 30 Precinet 3
Center Ward 30 Precinet 4
Center Ward 30 Precinet 5
Center Ward 30 Precinet 6
Center Ward 30 Precinet 9
Center Ward 30 Precinet 10
Center Ward 30 Precinet 12
Center Outside Precinet 1
Center Outside Precinet 2
Center Outside Precinet 3
Center Outside Precinet 4
Perry Precinet 1
Perry Precinet 2
Perry Precinet 3
*689Perry Precinet 12
Perry Precinet 16
Perry Precinet 23
Perry Precinet 24
Perry Precinet 32
Perry Precinet 42
Perry Precinet 50
Perry Precinet 58
Perry Precinet 61
Perry Precinet 63
Perry Precinct 72
. Perry Precinet 73
Perry Precinet 82
Perry Precinet 85
DISTRICT 21:
Ward 18 Precinet 1
Ward 18 Precinet 2
Ward 18 Precinet 3
Ward 18 precinet 4
Ward 18 Precinet 5
Ward 18 Precinet 6 °
Ward 18 Precinet 8
Ward 18 Precinet 9
Ward 18 Precinet 10
Ward 18 Precinet 11
Ward 18 Precinet 12
Ward 18 Precinet 13
Ward 18 precinet 14
Ward 18 Precinet 15 ar
c inct 3 enter Ward 25 Precinet
Center Ward 25 Precinet 4
Center Ward 25 Precinet 11
Center Ward 25 Precinet 12
Warren Precinet 1
Warren Precinet 3
Warren Precinet 4
Warren Precinet 5
Warren Precinet 6
Warren Precinet 8
Warren Precinet 10
Warren Precinet 12
Warren Precinet 19
Warren Precinet 22
Warren Precinet 25
Warren Precinet 26
Warren Precinet 27
Warren Precinet 29
Warren Precinet 30
Warren Precinet 31
Warren Precinet 32
Warren Precinet 45
Warren Precinet 55
DISTRICT 32:
Decatur Precinet 1
Decatur Precinet 2
Decatur Precinet 3
Decatur Precinet 4
Decatur Precinet 5
Decatur Precinet 6
Decatur Precinet 7
Decatur Precinet 8
Decatur Precinet 9
Decatur Precinet 10
Decatur Preqnct 11
Decatur 12
[[Image here]]
ecavur
Decatur Precinet 15
Decatur Precinet 16
Decatur Precinet 17
Decatur Precinet 18
Decatur Precinet 19
Decatur Precinet 20
Perry Precinet 6
Perry Precinet 29
Perry Precinet 65
Perry Precinet 69
Perry Precinet 78
*690Wayne Precinet 20
Wayne Precinet 41
Wayne Precinet 68
DISTRICT 238: ©
Ward 26 Precinet 1
Center Ward 26 Precinet 2
Center Ward 26 Precinet 3
Center Ward 26 Precinet 5A
Center Ward 26 Precinet 6
Center Ward 26 Precinet 7
Perry Precinet 4
Perry Precinet 5
Perry Precinet 7
Perry Precinet 18
Perry Precinet 14
Perry Precinet 15
Perry Precinet 22
Perry Precinet 27
Perry Precinet 28
Perry Precinet 30
Perry Precinet 33
Perry Precinet 34
Perry Precinet 35
Perry Precinet 36
[[Image here]]
Perry Precinet 44
Perry Precinet 47
Perry Precinet 48
Perry Precinet 56
Perry Precinet 57
Perry Precinet 58
Perry Precinet 64
Perry Precinet 68
Perry Precinet 75
Perry Precinet 76
Perry Precinet 79
Perry Precinet 80
Perry Precinet 84
Perry Precinet 86
DISTRICT 24:
Perry Precinet 8
Perry Precinet 9
Perry Precinet 10
Perry Pr eqnct 11
Perry 17
[[Image here]]
[[Image here]]
Perry Precinet 20
Perry Precinet 21
Perry Precinet 25
Perry Precinet 26
Perry Precinet 31
Perry Precinet 37
Perry Precinet 38
Perry Precinet 39
Perry Precinet 40
Perry Precinet 41
Perry Precinet 45
Perry Precinet 46
Perry Precinet 49
Perry Precinet 51
Perry Precinet 52
Perry 54.
[[Image here]]
[[Image here]]
Perry Precinet 62
Perry Precinet 66
Perry Precinet 67
Perry Precinet 70
Perry Precinet 71
Perry Precinet 74
Perry Precinet 77
Perry Precinet 83
DISTRICT 25:
Franklin Precinet 1
Franklin Precinet 2
Franklin Precinet 83
Franklin Precinet 4
*691Franklin Precinet 5
Franklin Precinet 6
Franklin Precinet 7
Franklin Precinet 8
Franklin Precinet 9
Franklin Precinet 10
Franklin Precinet 11
Franklin Precinet 12
Franklin Precinet 18
Franklin Precinet 14
Franklin Precinet 15
Franklin Precinet 16
Franklin Precinet 17
Franklin Precinet 18
Franklin Precinet 19
Franklin Precinet 20
Franklin Precinet 21
Franklin Precinet 22
Franklin Precinet 28
Franklin Precinet 24
Franklin Precinet 25
Franklin Precinet 26
Warren Precinet 18
Warren Precinet 28
*692[[Image here]]
*693[[Image here]]
*694[[Image here]]
*695[[Image here]]

. 1969 Ind. Acts ch. 173.


. The Superior Court also severed a claim against the Marion County Election Board from the action brought by Councillor Boyd.


. The Superior Court judges are elected to their positions under a statute designed to assure relative parity between the number of Republican and Democratic judges. See Ind. Code § 33-5.1-2-8 (1998).


. A federal court was also called on to decide the issue in the prior two reapportionments. See Corbett, 202 F.Supp.2d at 975.


. We note that when the Unigov Act was first enacted, the Superior Court was composed of just seven judges. See Ind.Code Ann. § 4-2201 (Burns 1968 & Supp.1974).